Citation Nr: 1107913	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  07-17 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1951 to December 
1953.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2006 rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.

The Board remanded the Veteran's appeal in June 2009.  However, 
as there has not been substantial compliance with the remand 
directives, the appeal must be remanded again.  Stegall v. West, 
11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

When the Board last reviewed the case, it noted that the Veteran 
was service-connected for several disabilities at the time of 
death, including residuals of a gunshot wound to the 
abdomen/thigh, muscle group XIX; spondylolisthesis of the lumbar 
spine; left lateral femoral cutaneous neuropathy; residuals of a 
gunshot wound to the left forearm; and laceration scars, scalp 
and face.  

The Veteran's death certificate notes that he died of 
cardiopulmonary failure, due to lung cancer in October 2005.  
Subsequent to the Veteran's death, the certifying physician 
amended the death certificate to reflect that other significant 
conditions contributing to death but not resulting in the 
underlying cause of death included status-post gunshot wound of 
the left lower abdomen 06/26/1951, due to small arms fire while 
in service, with multiple perforations of the ileum, lessening 
the Veteran's life by at least one day.  


The Board remanded the case to obtain a medical opinion as to 
whether any service-connected disability, in particular, the 
gunshot wound to the abdomen/thigh contributed materially or 
substantially to the Veteran's death.

Subsequent to the June 2009 remand, the Veteran's claims file was 
reviewed by a VA examiner in December 2009.  Upon review of the 
Veteran's claims file, the examiner noted that the Veteran's 
primary cause of death was cardiopulmonary failure; his secondary 
cause of death was congestive heart failure; and his tertiary 
cause of death was lung cancer, none of which were materially or 
substantially "attributable" to his combat injuries suffered 54 
years before his death or later complications of those injuries.  

The examiner characterized the statement on the amended death 
certificate which noted that the service-connected gunshot wound 
to the abdomen/thigh lessened the Veteran's life by at least one 
day as a "speculative diagnosis, written in 2006, 55 years after 
the gunshot wound."  The examiner further commented that the 
shortening of the Veteran's life by one day or more, as the 
amended death certificate states, cannot reasonably be known to 
his physician and his combat gunshot wounds can just as well be 
said to have prolonged his life 54 years.  The reviewer concluded 
that the service-connected gunshot wound to the abdomen/thigh did 
not contribute materially or substantially to the Veteran's 
death. 

Despite the VA opinion which characterizes the statement on the 
amended death certificate as "speculative," the Board points 
out that the amendment to the death certificate does not include 
any speculative language.  The declaring physician made an 
affirmative statement and did not include any qualifying phrases.  
The VA opinion further commented on the knowledge of the 
certifying physician; information which is not apparent just from 
the death certificate and amendment.  

What the VA opinion did not do was address the question posed by 
the Board remand.  The VA examiner merely provided a conclusory 
statement indicating that the service-connected disabilities did 
not cause his death.  

As such, the Board finds the opinion to be inadequate and another 
opinion is necessary.  As there has not been substantial 
compliance with the remand directive, the appeal must be remanded 
again.  Stegall, 11 Vet. App. at 268.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be 
referred to the examiner who performed the 
December 2009 VA examination for further 
review and comment.  If the December 2009 VA 
examiner is not available, the claims file 
should be referred to an appropriate 
examiner.  The examiner is requested to 
review the Veteran's claims file and provide 
an opinion as to whether the cause of the 
Veteran's death is attributable to service.  

The examiner is requested to address whether 
it is at least as likely as not (50 
percent probability or higher) that the 
Veteran's service-connected spondylolisthesis 
of the lumbar spine; left lateral femoral 
cutaneous neuropathy; residuals of a gunshot 
wound to the left forearm; and/or laceration 
scars, scalp and face contributed materially 
or substantially to the Veteran's death or 
had a material influence in accelerating the 
Veteran's death.  The examiner should 
specifically comment on the amended death 
certificate.  

A complete rationale should be provided for 
any opinion expressed.

2.  Thereafter, readjudicate the appellant's 
claim.  If the decision with respect to the 
claim remains adverse to the appellant, she 
and her representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


